                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 ERIK ESPARZA,                                    )
                                                  )
                Plaintiff,                        )
                                                  )
 vs.                                              )          Case No. 19-cv-273-SMY
                                                  )
                                                  )
 WEXFORD HEALTH SOURCE,                           )
 IDOC,                                            )
 and JOHN DOE DENTIST,                            )
                                                  )
               Defendants.                        )

                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Erik Esparza, an inmate of the Illinois Department of Corrections (“IDOC”) who

is currently incarcerated at Lawrence Correctional Center, brings this action pursuant to 42 U.S.C.

§ 1983 for alleged deprivations of his constitutional rights. Plaintiff alleges Defendants were

deliberately indifferent to his tooth pain, in violation of the Eighth Amendment.

       This case is now before the Court for preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner Complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a Complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed. 28

U.S.C. § 1915A(b).

                                         The Complaint

       Plaintiff makes the following allegations in the Complaint: Plaintiff had a lower left tooth

filled by John Doe Dentist on August 31, 2018. (Doc. 1, pp. 9, 11). After the procedure, Plaintiff

                                                1
informed John Doe Dentist that he was in pain, but the dentist told Plaintiff that he would be fine.

(Id. at p. 11). Plaintiff continued to complain of pain but was told to write a grievance. (Id.). For

four days, Plaintiff suffered from swelling, extreme headaches, and pain. (Id.). He was unable to

eat or sleep. (Id.). He was provided with pain medication, antibiotics, and ice. Plaintiff had his

tooth removed after four days because John Doe Dentist improperly drilled and filled the tooth.

(Id.). Plaintiff’s treatment was a result of a Wexford Health Source’s policy to save costs and

refusal to provide outside care to prisoners.

        Based on the allegations in the Complaint, the Court finds it convenient to designate the

following single Count in the pro se action:

        Count 1:          John Doe Dentist and Wexford Health Source were deliberately
                          indifferent in filling Plaintiff’s tooth and in treating his pain.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard.1

                                           Preliminary Dismissals

        Although Plaintiff identifies the Illinois Department of Corrections as a defendant in the

case caption, he makes no allegations against that entity. Further, Plaintiff cannot maintain a claim

against IDOC for money damages because it is a state governmental agency. See, Wynn v.

Southward, 251 F.3d 588, 592 (7th Cir. 2001) (Eleventh Amendment bars suits against states in

federal court for money damages); Billman v. Ind. Dep’t of Corr., 56 F.3d 785, 788 (7th Cir. 1995)




1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         2
(state Department of Corrections is immune from suit by virtue of Eleventh Amendment). For

these reasons, IDOC will be dismissed with prejudice from this action.

                                              Discussion

        Plaintiff has stated a viable claim against John Doe Dentist for deliberate indifference with

respect to the treatment of Plaintiff’s tooth and the pain Plaintiff experienced after the procedure.

Estelle v. Gamble, 429 U.S. 97, 104 (1976); Chatham v. Davis, 839 F.3d 679, 684 (7th Cir. 2016);

Gomez v. Randle, 680 F.3d 859, 865 (7th Cir. 2012) (delay in treatment). Thus, Count 1 will

proceed against John Doe Dentist.

        As to Plaintiff’s claim against Wexford, a corporation can be held liable for deliberate

indifference if it had a policy or practice that caused the alleged violation of a constitutional right.

Woodward v. Corr. Med. Serv. of Ill., Inc., 368 F.3d 917, 927 (7th Cir. 2004). Plaintiff alleges

that Wexford maintains a policy and practice of saving costs and not providing outside care, and

that these policies prevented him from receiving adequate care for his tooth pain. These allegations

are sufficient to state a claim against Wexford.

                                Identification of John Doe Dentist

        Deanna Brookhart, Warden of Lawrence Correctional Center, will be added to the docket

in her official capacity only for the purpose of responding to discovery (informal or formal) aimed

at identifying the unknown defendant John Doe Dentist. See Rodriguez v. Plymouth Ambulance

Serv., 577 F.3d 816, 832 (7th Cir. 2009). Once the name of the unknown defendant is discovered,

Plaintiff must file a motion to substitute the newly identified defendant in place of the generic

designations in the case caption and throughout the Complaint.




                                                   3
                                               Pending Motions

        In his Motion for Counsel (Doc. 3), Plaintiff indicates that he has written multiple attorneys

but has not received any responses. He has not identified any of the attorneys that he has written.

Further, given the early stage of the litigation, it is difficult to accurately evaluate the need for

assistance of counsel. See Kadamovas v. Stevens, 706 F.3d 843, 845 (7th Cir. 2013) (“[U]ntil the

defendants respond to the complaint, the plaintiff’s need for assistance of counsel ... cannot be

gauged.”).2 Therefore, Plaintiff’s Motion for Counsel (Doc. 3) is DENIED without prejudice.

Plaintiff may renew his request for the recruitment of counsel at a later date. Should he renew his

request for counsel, the Court directs Plaintiff to (1) contact at least three attorneys regarding

representation in this case prior to filing another motion, (2) include in the motion the name and

addresses of at least three attorneys he has contacted, and (3) if available, attach the letters from

the attorneys who declined representation. Plaintiff should also include in his motion a specific

statement as to why he believes recruitment of counsel is necessary in his case.

                                                  Disposition

        The Clerk of Court is DIRECTED to add Lawrence’s Warden, Deanna Brookhart, as a

defendant in the Court’s Case Management/Electronic Case Filing (“CM/ECF”) system.

Brookhart will be responsible for responding to discovery aimed at identifying John Doe Dentist.

        IT IS HEREBY ORDERED that Count 1 shall proceed against John Doe Dentist and

Wexford Health Services.

        IT IS ALSO ORDERED that IDOC is DISMISSED from the case with prejudice. The

Clerk is DIRECTED to terminate IDOC from CM/ECF.




2
  In evaluating the motion for counsel, the Court applies the factors discussed in Pruitt v. Mote, 503 F.3d 647, 654
(7th Cir. 2007), and related authority.

                                                         4
        IT IS ORDERED that the Clerk of Court shall prepare for Defendants Wexford Health

Services and Deanna Brookhart (official capacity): (1) Form 5 (Notice of a Lawsuit and Request

to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is

DIRECTED to mail these forms, a copy of the Complaint, and this Memorandum and Order to

each defendant’s place of employment as identified by Plaintiff. If a defendant fails to sign and

return the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the date the

forms were sent, the Clerk shall take appropriate steps to effect formal service on that defendant,

and the Court will require that defendant to pay the full costs of formal service, to the extent

authorized by the Federal Rules of Civil Procedure.

        IT IS FURTHER ORDERED that, if a defendant can no longer can be found at the work

address provided by Plaintiff, the employer shall furnish the Clerk with defendant’s current work

address, or, if not known, defendant’s last-known address. This information shall be used only for

sending the forms as directed above or for formally effecting service. Any documentation of the

address shall be retained only by the Clerk. Address information shall not be maintained in the

court file or disclosed by the Clerk.

        Wexford Health Services is ORDERED to timely file an appropriate responsive pleading

to the Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g). As

Deanna Brookhart is in the case solely for discovery purposes, she need not respond to the

Complaint. Brookhart only needs to enter her appearance. She will receive further instruction on

discovery at a later date.

        IT IS FURTHER ORDERED that if judgment is rendered against Plaintiff, and the

judgment includes the payment of costs under Section 1915, Plaintiff will be required to pay the




                                                5
full amount of the costs, regardless of whether his application to proceed in forma pauperis is

granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).




       IT IS SO ORDERED.

       DATED: 5/31/2019

                                                       /s/ Staci M. Yandle
                                                       United States District Judge




                                          Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.


                                                  6
Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                 7
